DETAILED ACTION

Allowable Subject Matter
Claims 3-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, assuming all other rejections are withdrawn.
The prior art of record, alone or in combination, fails to fairly teach or suggest these limitations, including the concept of an optical flow calculation method for a computing device, comprising acquiring an event data flow with a predetermined duration from a Dynamic Vision Sensor (DVS), the event data flow comprising a coordinate position and a timestamp of a triggered event, generating a timestamp matrix in accordance with the coordinate position and the timestamp of the triggered event,  scanning elements in the timestamp matrix in a predetermined scanning direction, so as to determine at least one intermediate point in each element in accordance with a value and a gradient of the element in the predetermined scanning direction, and calculating a distance between adjacent intermediate points and a gradient direction, and generating an optical flow matrix in accordance with a calculation result, wherein the generating the timestamp matrix in accordance with the coordinate position and the timestamp of the triggered event comprises: creating a timestamp matrix with a predetermined size, the predetermined size being determined in accordance with a size of a pixel unit array of the DVS; initializing the timestamp matrix with zero values to acquire an initialized timestamp matrix; searching the coordinate position of the triggered event in the initialized timestamp matrix; and writing the timestamp of the triggered event to the searched coordinate position to acquire the timestamp matrix and wherein the predetermined scanning direction is determined in accordance with a movement direction of an object in a field of view, and comprises a horizontal scanning direction, a vertical scanning direction, a perspective scanning direction and a rotational scanning direction. 
For example, Park teaches an event based camera in which pixels are read out asynchronously to reflect brightness changes that correspond to object movement across the sensor, see ¶ 0039-0041. Lee likewise teaches an event based camera in which pixels are read out asynchronously to reflect brightness changes that correspond to object movement across the sensor. ¶ 0012 and 0084-0087 teaches calculating a distance between adjacent points and using this to calculate optical flow. Park teaches scanning the pixels during readout in a predetermined direction, but neither reference teaches that the predetermined scanning direction is determined in accordance with a movement direction of an object in a field of view. The claim language goes beyond the similarities of these devices and Applicant’s invention and a combination could not reasonably be made without impermissible hindsight. The differences here are viewed as allowable over the prior art.

Claim Rejections - 35 USC § 101
1.                35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.                Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims are drawn to a “computer-readable storage medium”, and the full scope of which covers both transitory and non-transitory media and signals. Transitory forms of signal transmission do not constitute a statutory process, machine, manufacture or composition of matter and is thus non-statutory (see MPEP § 2106).  Applicant’s originally filed specification does not explicitly limit the computer readable medium to only non-transitory embodiments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US PGPub 2018/0262705) in view of Lee (US PGPub 2013/0335595).
Regarding claim 1, Park discloses an optical flow calculation method for a computing device, comprising: (Park teaches an event based camera in which pixels are read out asynchronously to reflect brightness changes that correspond to object movement across the sensor, see ¶ 0039-0041.)
acquiring an event data flow with a predetermined duration from a Dynamic Vision Sensor (DVS), the event data flow comprising a coordinate position and a timestamp of a triggered event; (¶ 0003 and 0039-0041 teach a dynamic vision sensor which pixels are read out asynchronously to reflect brightness changes. ¶ 0047-0049 and 0053 teach a timestamp matrix which reflects the pixel events at their coordinate positions. Also see Figs. 11 and 13. ¶ 0042 and 0054 teach a predetermined duration.)
generating a timestamp matrix in accordance with the coordinate position and the timestamp of the triggered event; (As above, ¶ 0047-0049 and 0053 teach a timestamp matrix which reflects the pixel events at their coordinate positions.)
scanning elements in the timestamp matrix in a predetermined scanning direction, so as to determine at least one intermediate point in each element in accordance with a value in the predetermined scanning direction; and (Fig. 6A and ¶ 0080-0084 show the scanning read out process for outputting the event pixel values. Fig. 6A shows the predetermined scanning direction. ¶ 0168 teaches the timestamp event value reflecting an intermediate point.)
In the field of event-based asynchronous imaging Lee teaches determining a gradient of the element and calculating a distance between adjacent points and a gradient direction, and generating an optical flow matrix in accordance with a calculation result. (Lee teaches an event based camera in which pixels are read out asynchronously to reflect brightness changes that correspond to object movement across the sensor. ¶ 0012 and 0084-0087 teaches calculating a distance between adjacent points and using this to calculate optical flow. Also see Fig. 6. The magnitude and gradient of the optical flow vector are calculated at ¶ 0070.)
It would have been obvious to one of ordinary skill in the art to have combined Park’s event-based asynchronous imaging with Lee’s event-based asynchronous imaging. Both references teach an event based camera in which pixels are read out asynchronously to reflect brightness changes that correspond to object movement across the sensor. The combination constitutes the repeatable and predictable result of simply applying Lee’s teaching for determining optical flow from the imaging. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
 Regarding claim 2, the above combination discloses the optical flow calculation method according to claim 1, wherein the generating the timestamp matrix in accordance with the coordinate position and the timestamp of the triggered event comprises:  
creating a timestamp matrix with a predetermined size, the predetermined size being determined in accordance with a size of a pixel unit array of the DVS; (Park ¶ 0047-0049 and 0053 teach a timestamp matrix which reflects the size of the pixel array from which the brightness changes are detected.)
initializing the timestamp matrix with zero values to acquire an initialized timestamp matrix; (Park ¶ 0071 and 0164 teach initializing the timestamp matrix with zero values.)
searching the coordinate position of the triggered event in the initialized timestamp matrix; and (Park ¶ 0052-0053 teach performing column and row asynchronous event readout to search the coordinate position of the triggered event.)
writing the timestamp of the triggered event to the searched coordinate position to acquire the timestamp matrix. (¶ 0047-0049 and 0052-0053 teach reading out the event information from the pixels to acquire the timestamp matrix.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822. The examiner can normally be reached Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661      

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661